Exhibit 10.6


FIVE STAR PRODUCTS, INC.
10 East 40th Street, Suite 3110
New York, New York 10016


 

  June 26, 2008

 
John C. Belknap
c/o Five Star Products, Inc.
10 East 40th Street, Suite 3110
New York, NY 10016


Re:  Five Star Products, Inc. – Cancellation of Unvested Shares


Reference is made to (i) Five Star Products, Inc., a Delaware corporation, with
an address at 10 East 40th Street, Suite 3110, New York, NY (the “Company”),
(ii) National Patent Development Corporation, a Delaware corporation, with an
address at 10 East 40th Street, Suite 3110, New York, NY (“National Patent”),
(iii) that certain Restricted Stock Agreement (the “Restricted Stock
Agreement”), dated as of March 2, 2007, between the Company and Mr. John C.
Belknap (“Mr. Belknap”), annexed hereto as Annex A and (iv) that certain Tender
Offer and Merger Agreement (the “Tender Offer Agreement”) dated as of June 26,
2008, among National Patent, NPDV Acquisition Corp. (the “Purchaser”) and the
Company.


Pursuant to the Restricted Stock Agreement (the “Restricted Stock Agreement”),
Mr. Belknap was granted 1,000,000 restricted shares (collectively, the “Shares”)
of the Company’s common stock, par value $0.01 per share (the “Common Stock”).
As of the date hereof, 330,000 shares subject to the Restricted Stock Agreement
have vested (the “Vested Shares”) and the remainder of the Shares granted to Mr.
Belknap under the Restricted Stock Agreement vest as provided in the Restricted
Stock Agreement.
 
This agreement (this “Agreement”) is to confirm and memorialize the
understanding by and among National Patent, the Company and Mr. Belknap pursuant
to which the Company shall deliver to Mr. Belknap the Purchase Price (as defined
herein) in exchange for the termination of the Restricted Stock Agreement
covering the remaining 667,000 unvested Shares (the “Unvested Shares”), upon the
terms and subject to the conditions set forth herein.


Pursuant to the Tender Offer Agreement, (i) the Purchaser shall acquire all of
the outstanding shares of Common Stock by commencing a tender offer (the “Tender
Offer”) to purchase up to 100% of the shares of Common Stock at the Offer Price
(as defined in the Tender Offer Agreement) and (ii) following the consummation
of the Tender Offer, the Purchaser shall merge with and into the Company, with
the Company being the surviving corporation (the “Merger”).
 

--------------------------------------------------------------------------------




In connection with the Tender Offer and Merger, National Patent, the Company and
Mr. Belknap hereby agree that in exchange for the termination of the Restricted
Stock Agreement and Mr. Belknap’s termination of his rights to the Unvested
Shares, and in consideration for past services rendered by Mr. Belknap to the
Company and future services to be rendered by Mr. Belknap to the Company, the
Company shall pay to Mr. Belknap, promptly following the completion of the
Merger (or such earlier date as selected by the Company), a purchase price (the
“Purchase Price”) for such Unvested Shares equal to $120,034 (subject to
reduction for withholding taxes).  Upon payment of the Purchase Price, the
Restricted Stock Agreement shall terminate and no party thereto shall be of no
further force or effect and shall have any rights or obligations thereunder
except to the extent the Restricted Stock Agreement relates to the Vested
Shares.


This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and shall be interpreted and construed in accordance with the
laws of the State of New York.  This Agreement sets forth the entire agreement
between the parties hereto and shall not be modified except by written agreement
signed by the parties hereto.  This Agreement shall terminate and be of no force
and effect if the Merger is not consummated by December 31, 2008.


By countersigning this Agreement where indicated below and returning it to the
Company, Mr. Belknap agrees to, and accepts, the terms of this Agreement.


 

 
Sincerely,
          FIVE STAR PRODUCTS, INC.          
 
By:
/s/ Ira J. Sobotko       Name: Ira J. Sobotko       Title: Senior Vice
President, Finance          

 
 

 
NATIONAL PATENT DEVELOPMENT
CORPORATION          
 
By:
/s/ John C. Belknap       Name: John C. Belknap       Title: Vice President    
     




 


AGREED UPON AND ACCEPTED BY:




 

/s/ John C. Belknap   JOHN C. BELKNAP, Individually  

 

--------------------------------------------------------------------------------




ANNEX A





 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------